EXHIBIT 10.5

Pinnacle Bankshares Corporation

Directors’ Annual Compensation

As of March 31, 2008

 

Annual Retainer

   Amount

Service as Director for the Company

   $ 2,000

Service as Director for the Bank

   $ 5,000

Additional Retainer for Chair of Audit Committee

   $ 1,500

Additional Retainer for Chair of Compensation Committee

   $ 1,000

Meeting Fees (Non-Employee Directors)

    

Committee Meetings for the Company

   $ 250 per meeting

Committee Meetings for the Bank

   $ 250 per meeting